Citation Nr: 0614669	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
sinus disorder.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from August 1976 to August 
2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by the 
Department of Veterans Affairs (VA St. Petersburg, Florida 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A video-conference hearing was scheduled for March 2006.  The 
veteran did not appeared, but his representative had not been 
informed of the hearing and asked that it be rescheduled.  
The Board finds that good cause has been shown for 
rescheduling. See 38 C.F.R. §§ 20.702, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should make the necessary 
arrangements to schedule the appellant 
for a video-conference hearing at the RO 
and notify him and his representative of 
the scheduled hearing at the latest 
address of record.  A copy of the notice 
provided to the veteran of the scheduled 
hearing should be placed in the record.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





